DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s remark and arguments to the claims, filed with a pre-appeal brief on 30 June, 2020, were considered with the following results:
Appellant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See 35 U.S.C 103 rejection below.

                                             Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 


            Claim 1 recites the limitation “a user request” in lines 9 and 14 respectively. It is unclear whether these two user requests are related to each other or not. Appropriate correction is required. Applicant is advised to correct the claim language for better interpretation. 
Regarding claim 1, the phrase "the user request" in line 25 renders the claim indefinite because it is unclear whether ‘the user request’ referring back to ‘a user request’ in line 9 or ‘a user request’ in line 14. See MPEP § 2173.05(d). Clarification is required. 
Furthermore, claim 1 recites the limitation ‘the users’ in line 31, there is also insufficient antecedent basis for this limitation in the claim. In line 23 refers ‘one or more of a group of users’ and in line 24 refers ‘one or more users’. However, line 31 refers ‘the users’. If there is only one user as make possible on lines 23 and 24, the multiple users in lines 31 would not have antecedent basis. Appropriate correction is required. It is not clear as to the interpretation of the claim language. Applicant is advised to correct the claim language for better interpretation.

Claim 1 recites the limitation "filtering and evaluating the mined metadata by a processing cluster using predictive algorithms…". There is insufficient antecedent basis 

Claims 2-14 are rejected on the same ground because they either contain or inherit the deficiencies of claim 1.

Claim 2 recites the limitation ‘wherein the step of evaluating metadata associated with a user request comprises at least one of processing content metrics and processing server identifiable information’. It is unclear which ‘metadata’ this limitation is referring back to or if it is different metadata from claim 1. It is unclear whether ‘a user request’ is the same user request or different user request from claim 1.
Appropriate correction is required.

Claim 3 recites the limitation ‘wherein the metadata associated back to the appliance that generated the user request includes at least demographic information”. It is unclear whether the term ‘the metadata’ in claim 3 is referring to ‘the mined metadata’ in claim 1 or different metadata. It is also, unclear whether ‘the user request’ is the same user request or different user request from claim 1.
Appropriate correction is required.

Claim 4 recites the limitation “wherein the demographic data comprises historical data”. It is unclear whether the term ‘the demographic data’ in claim 4 is referring to ‘at least demographic information’ in claim 3 or different data. Appropriate correction is required.
Claim 6 recites the limitation “wherein the determining step comprises ascertaining relevance of the newly-requested content with a particular channel”. It is unclear whether the term ‘a particular channel’ in claim 6 is referring to ‘a particular channel’ in claim 5 or different channel. Appropriate correction is required.

Claim 12 recites the limitation “wherein determining relevance comprises at least in part trend data aggregated across a plurality of multi-dwelling units”. It is unclear whether the term ‘determining relevance’ in claim 12 is referring to ‘ontological relevancies’ in claim 1 or different relevance data. Appropriate correction is required.

To promote compact prosecution, the examiner respectfully suggests applicant review the entire claim set to identify additional 112(b) clarity and antecedent basis issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adam Soroca et al. (US Patent Publication No. US 2010/0094878 A1, hereafter referred to as “Soroca”) in view of E. Eddie et al. (Patent Publication Application No.: US 2007/0070066 A1, hereinafter ‘Bakhash’)

With respect to claim 1, Soroca teaches a method for ontological evaluation and filtering of digital content to provide the content to a client device connected to a local network at extremely fast data rates without at least some of the delays and latency associated with conventional internet downloads comprising: 
receiving, in a local network appliance that forms part of a computer network, a user request for content wherein the local network appliance is located geographically proximate to the user (see Para [01056], a user of a mobile communication facility may access a content, such as a webpage, for viewing within the display of the mobile communication facility, and Para [0073] and [0077] teaches mobile communication facility 102 may be a web appliance, network appliance that generates information about the location of the user such as geographic location, proximity to other locations),
creating mined user request data by evaluating, in one or more computers within the computer network, metadata associated with the user request and directed to content available from at least an original content server (see  Para [0075], ‘a search may be initiated on a phone idle screen (which may be coupled with one or more implicit queries), a Wireless Access Protocol ("WAP") site, a mobile storefront, or from a highlighted selection of text (e.g., from a website, email, SMS, or other format) (i.e. metadata associated with the user request)’, or the search may be triggered by other website or local (e.g., cellular phone or other wireless device) activity, and also, Para [0102] teaches, a wireless provider may provide ‘query search capabilities such that information available to the wireless provider such as mobile subscriber characteristics, advertiser data, walled garden content, and the like may be searched based on a query entered by a user on an mobile communication facility’ (i.e. metadata that is associated with the user request)),
storing, in one or more computers within the computer network, the mined user request data (see Para [0106], the information stored locally may be the content provided to the mobile communication facility or it may be header data, metadata, or search query results such a list of websites),
evaluating, in one or more computers within the computer network, metadata associated with a response to a user request (see Para [0108], a user to review and interact with search query results while a network search is proceeding.  Given that search results may change quickly at least in part due to the dynamic nature of mobile content, search results from local storage may be identified as such to the user.  The local results may also be identified in other ways to facilitate a user's understanding of the results.  For example, ‘a local result that was last updated more than a minimum amount of time, such as 2 days, may be identified by highlighting the item on the mobile communication facility 102 display with a contrasting color such as yellow.  If the results are older than a maximum time, such as a week, they may be highlighted with red (i.e. evaluating metadata with a response to a user request)) and determining, in one or more computers within the computer network, if the user-requested content is already when connected to a network, and ‘a user selects a local result, the mobile communication facility 102 may automatically use a corresponding link downloaded  from the search results of the network resources.  This may facilitate a user accessing the latest mobile content associated with a local search result (i.e. content availability’)’ for example, a user may search for nearby movie theaters to see what is playing tonight, then the link may direct the user to the current movie listing on the website instead of an older listing associated with the link stored in cache on the mobile communication facility 102 (i.e. if the requested content is available on a cloud system then the mobile communication facility automatically use a corresponding link to download from the search results of the network resources), 

if the response is received from an external source in the central processing cloud, deriving metadata representative of the response and storing such metadata in computer memory (see Para [0143], the information such as header data, metadata, or search query results such a list of websites stored locally may be the content provided to the mobile communication facility 102 from the user or an external source, such as every time user click the link or search by keyword, system stores those links in cache on the mobile communication facility 102 for user search history and preferences to identify relevant results),
filtering and evaluating the mined metadata by a processing cluster using predictive algorithms to develop ontological relevancies among content for formation of content channels comprising content that is likely to be desired for download by one or the algorithm facility may contain a collaborative filtering protocol, category filtering, a recommendation system and/or other process facilities for analyzing, refining, or filtering user input and/or search results, and a collaborative filter may employ a two steps process which involve the collection of  preference data from a large group of users, such information may be collected from ‘many individual mobile subscriber characteristic data sets (i.e. mined metadata)’, and data may be collected from many mobile communication facility users, and Para [0266] teaches ‘downloaded content and programs may be determined from a database of mobile subscriber characteristics, such as based on cellular phone usage, television viewing, Internet usage, email usage (i.e. formation of content channels), and also Para [0198]]-[0202] teaches the algorithm facility may be a software tool used for evaluating a number of possible solutions based upon a user query. An implicit query facility may gather and download content onto the mobile communication facility in anticipation of a mobile communication facility user's desire for such information (i.e. content that is likely to be desired for download by one or more of a group of users)),
associating one or more users with the local network appliance that received the user request based the filtering and evaluating step (see Para [1487], information may be used by the monetization platform server 3802 to rearrange, reorder, and/or reorganize the list of relevant content provided by the analytics, data integration, and data mining facility 4020 before sending it to the publisher 4002.  In an example, a user looking for a mobile phone may receive a list of relevant sponsored content reordered by the monetization platform server 3802.  Reordering may result in listing of Nokia advertisements at the top since the logged information in the monetization platform server 3802 may indicate a recent transaction for purchase of a Nokia phone made by a second user that shares some characteristic with the user),
storing on the local network appliance, as a result of the associating step, content representative of at least part of a content channel (see Para [0178], the sponsor database may store sponsor information in an accessible form in the sponsor database to be used in the searching for information, presentation of information, accessing of information, or other activity associated with the mobile communication facility, wherein ‘the sponsor information may be used to present syndicated sponsor links, advertising, content, or other information on the mobile communication facility (i.e. storing content representative of at least part of a content channel)).
 
However, Soroca does not explicitly teaches “delivering to user devices geographically proximate to the associated local network appliance at least a portion of the content channels stored as local content on the associated local network appliance to thereby provide that content to the users with reduced latency”.
However, Bakhash teaches “delivering to user devices geographically proximate to the associated local network appliance at least a portion of the content channels stored as local content on the associated local network appliance to thereby provide that content to the users with reduced latency (see Para [0089]-[0093], the 3D GUI program allows the end user to publish their spaces to a GUI server, such as by clicking a publish button or the like within the program.  The 3D GUI program saves the file by uploading it or pushing it to the server and creates an address for this file as a URL, wherein one or multiple users could visit this published URL at the same time, and visiting this URL would launch the 3D GUI Active X control on each of the end users' client computers and independently download the most recent version of the file to each of the multiple users' computers and Para [0145] teaches the 3D GUI application runs in real time in which information is received and immediately responded to without any time delay among the virtual space and the 2D map or operating system API output. This synchronous communication is advantageous as too much delay would make the system lag)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Soroca with the teachings of Bakhash’s method for utilizing of using Internet, downloading and delays to ontological evaluation and filtering of digital content to provide the content to a client device as taught by Bakhash in order to provide transmission or data-processing mode in which the data is entered in an interactive session where an application can respond fast enough to affect later data input. 

Regarding claim 2, Soroca teaches the step of evaluating metadata associated with a user request comprises at least one of processing content metrics and processing server identifiable information (see Para [0209], suggestions, information, and mobile content to be downloaded to the mobile communication facility 102 may be generated by a server 134 or mobile search host facility 114 by ranking content based upon popularity, the frequency of query activity, frequency within content, the acceleration of the frequency of content, the frequency of purchases, the sales conversion rate, as well as any changes that occur to any of these metrics).

Regarding claim 3, Soroca teaches the metadata associated back to the appliance that generated the user request includes at least demographic information (see Para [0065], management of multiple advertisement inventories and processing of publisher content requests, where the monetization platform is further associated with databases containing behavioral, demographic, and geographic data relating to a mobile communication facility user).

Regarding claim 4, Soroca teaches the demographic data comprises historical data (see Para [0520], the mobile subscriber characteristics may include location, personal information, history of the user's web interactions, or a plurality of characteristics, such as location and the time of day).

Regarding claim 5, Soroca teaches the filtering step further comprises the step of determining whether to include newly-requested content in a particular channel (see Para [0322], the personal filter may perform a reverse phone number process on calls received by or made from the mobile communication facility to determine information about the establishments and individuals called.  Such information may also be matched with the time of day the call was made, the duration of the call, who initiated the call).

Regarding claim 6, Soroca teaches the determining step comprises ascertaining relevance of the newly-requested content with a particular channel (see Para [0107], it may record the query as entered so that when the mobile communication facility is on-line again, the query can be provided to the network resources such that the information stored locally can be updated.  This may facilitate maintaining the local information such that it has a relevance (because it satisfies a recent user search query to the user, Para [1204] teaches enable targeting an advertisement to a channel or program based on defined content).

Regarding claim 7, Soroca teaches relevance is determined at least in part based on at least one of geographical relevance, socio-economic relevance, ISP vertical relevance, media type, and publisher (see Para [0427], relevance may be based upon semantic similarities, temporal factors, and geographic and/or demographic congruence between the substance of the query entry and that found in the mobile subscriber characteristics database).

Regarding claim 8, Soroca teaches the appliance and the user are both located in a multi-dwelling unit (see Para [0366], the user 1104 may be in the area of an office building 1102A and may be looking for the office building 1102A.  The user 1104 may enter a search query with the name of the office building 1102B, and the name of the office building may be combined with the user's location and time of day to better target search results for the user).

Regarding claim 9, Soroca teaches the appliance and a device by which the user sends the user request are connected by a high speed local network (see Para the tracked on-line information may include tracking clicks, clickthroughs, queries, clicks following queries, WAP sites visited, WAP portals visited, information reviewed from a DEC directory (e.g., a carrier's catalog), information reviewed from a billing history associated with a user, information about payment methods, purchases, payment timing, timing of online interactions and/or the location, and speed and direction of the mobile communication facility 102 at the time of the online interaction).

Regarding claim 10, Soroca teaches the multi-dwelling unit is one of a group comprising an apartment building, an office building, and a dormitory (see Para [0366], the user 1104 may be in the area of an office building 1102A and may be looking for the office building 1102A.  The user 1104 may enter a search query with the name of the office building 1102B, and the name of the office building may be combined with the user's location and time of day to better target search results for the user).

Regarding claim 11, Soroca teaches comprising the step of downloading to the appliance content comprising at least one channel (see Para [0109], when connected to a network, and a user selects a local result, the mobile communication facility may automatically use a corresponding link downloaded from the search results of the network resources).

Regarding claim 12, Soroca teaches determining relevance comprises at least in part trend data aggregated across a plurality of multi-dwelling units (see Para [0366], the user 1104 may be in the area of an office building 1102A and may be looking for the office building 1102A.  The user 1104 may enter a search query with the name of the office building 1102B, and the name of the office building may be combined with the user's location and time of day to better target search results for the user).

Regarding claim 13, Soroca teaches wherein the local network appliance comprises a plurality of network appliances (see Para [0077], the mobile network appliance of the mobile communication facility 102 may be a web appliance, network appliance, or a GPS network appliance).

Regarding claim 14, Soroca teaches the local network appliance further comprises a delivery node (see Para [0075], the mobile search host facilities 114, either separately or in combination, may reside locally on the mobile communication facility 102, on the wireless communication facility 104, or on the wireless provider 108, or may be accessible externally through a network).



                                                          Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        11/06/2020


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162